Judgment, Supreme Court, New York County (Felice Shea, J.), rendered on or about April 12, 1991, convicting defendant, after a plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and resentencing him on October 23, 1992 to a term of 3 to 6 years, unanimously affirmed.
The suppression of physical evidence was properly denied since the court correctly concluded that probable cause that defendant was engaged in criminal activity existed. The defendant’s failure to move his car in traffic at the Lincoln Tunnel, the presence, in plain view, of a large number of glass vials in the back seat of his car, defendant’s usage of drug-dealer vernacular and the officer’s expertise from past experience in drug arrests combined to support the court’s determination (see, People v Shaw, 193 AD2d 390, lv denied 82 NY2d 759). Defendant was also properly resentenced as a predicate felon as the accusatory instrument established that the defendant had committed a crime in New Jersey which would have been considered a felony in New York (see, People v Gonzalez, 61 NY2d 586, 590-591). Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Williams, JJ.